183 F.2d 810
BARNESv.BARRIER.
No. 10452.
United States Court of Appeals District of Columbia Circuit.
Argued April 25, 1950.
Decided May 15, 1950.

Mr. Lewis E. Barnes, Washington, D. C., for appellants.
Mr. Allan L. Kamerow, Washington, D. C., with whom Mr. Stanley H. Kamerow, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, PROCTOR, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
In our opinion the District Court's conclusion that the appellant executor should reimburse the appellee for funeral expenses paid by him is correct.


2
Affirmed.